UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-28536 WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 74-2781950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas (Address of principal executive offices) (Zip Code) (214) 661-7488 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesý No As of August 14, 2012, the registrant had 121,440,752 shares of common stock outstanding. EXPLANATORY NOTE On August 14, 2012, Wilhelmina International, Inc. (“the Company”) filed its Quarterly Report on Form 10-Q for the quarter ended June 30, 2012. The Company hereby amends and restates in its entirety its Quarterly Report on Form 10-Q to include conformed signatures on (i) the signature page to the Form 10-Q and (ii) the certifications of the Company's Chief Executive Officer and Chief Financial Officer, as applicable, filed as Exhibits 31.1, 31.2, 32.1 and 32.2. These conformed signatures were inadvertently omitted from the original filing of the Company’s Form 10-Q. Other than including the conformed signatures as noted above, this amendment does not modify or update in any way the disclosures in the Company’s original on Form 10-Q. WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Quarterly Report on Form 10-Q For the Three Months Ended June 30, 2012 PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets - June 30, 2012 (unaudited) and December31, 2011 1 Unaudited Consolidated Statements of Operations - for the Three and Six Months Ended June 30, 2012 and 2011 2 Unaudited Consolidated Statements of Cash Flows - for the Six Months Ended June 30, 2012 and 2011 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1.A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 PART I FINANCIAL INFORMATION Item 1.Financial Statements WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share data) (Unaudited) ASSETS June 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $760 and $760 Indemnification receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $286 and $226 Trademarks and trade names with indefinite lives Other intangibles with finite lives, net of accumulated amortization of$5,744and $5,019 Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Due to models Deferred revenue - Foreign withholding claim subject to indemnification Amegy credit facility Earn out liability Total current liabilities Long term liabilities Deferred revenue, net of current portion - Deferred income taxliability Total long-term liabilities Commitments and contingencies - - Shareholders’ equity: Common stock, $0.01 par value, 250,000,000 shares authorized; 129,440,752 shares issued and outstanding in 2012 and 2011 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements 1 WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenues Revenues $ License fees and other income Total revenues Model costs Revenues net of model costs Operating expenses Salaries and service costs Office and general expenses Amortization and depreciation Corporate overhead Total operating expenses Operating income Other income (expense): Equity in earnings of 50% owned subsidiary 23 (4 ) 27 ) Interest income 2 1 4 2 Interest expense (8
